Citation Nr: 0018851	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  95-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for skin disease 
secondary to Agent Orange exposure.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran retired from active military service in February 
1976, after completing over 20 years of active service.


FINDINGS OF FACT

1.  The veteran retired from active military service in 
February 1976, after completing over 20 years of active 
service.

2.  On July 6, 2000, the Board was notified that the veteran 
died on May [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1302 (1999).

In July 2000, the Board received a Certificate of Death 
revealing that the veteran had died on May [redacted], 2000.  As 
stated by the U.S. Court of Appeals for Veterans Claims 
(Court) in Marlow v. West, 11 Vet. App. 53, 56 (1998), when a 
veteran dies, his claim does not survive him.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.


		
             Richard B. Frank
	Member, Board of Veterans' Appeals


 

